Citation Nr: 1521927	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  14-11 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to nonservice-connected death pension benefits.  

2.  Entitlement to burial benefits, to include a plot or interment allowance.  


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty service from January 1957 to November 1957, and he died in December 2011.  The appellant is his surviving spouse.  This matter is on appeal from administrative decisions in July 2013 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The issue of entitlement to a Government-furnished headstone or grave marker for the Veteran appeared to be raised by the appellant in a March 2014 statement.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The Board also refers to the AOJ for appropriate action the matter of whether the appellant may be substituted for the Veteran, for the purpose of processing to completion the claim of whether new and material evidence has been received to reopen a claim of service connection for right orchiopexy.  Although the appellant clearly indicated in a telephone conversation with the RO in November 2013 that she was not claiming accrued benefits, it is not known whether she desired to be substituted for the Veteran in the claim.  The Board notes that substitution differs from traditional accrued benefits claims in that additional evidence and argument may be added to the claims file following the death of the Veteran, whereas in an accrued benefits claim VA typically may consider only the evidence of record at the time of the Veteran's death.  Further, in substitution, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  

Under the Veterans Benefits Improvement Act of 2008, if a Veteran dies on or after October 10, 2008, while a claim for any benefit under a law administered by the Secretary of Veterans Affairs, or an appeal of a decision with respect to such a claim, is pending, a living person who is eligible to receive accrued benefits under 38 U.S.C.A. § 5121(a) may, not later than one year after the date of the death of the Veteran, file a request to be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  Here, less than a year after the Veteran died, the appellant filed VA Form 21-534, which is accepted as a substitution request (as well as a claim for accrued benefits, dependency and indemnity compensation, and death pension).  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010).  The RO, however, has not made a determination as to the appellant's actual eligibility to substitute in the appeal, if indeed she wished to pursue the claim as a substituted party.  (Her comments delivered in substantive appeal statements of March 2014 and August 2014, in regard to the Veteran's attempt to obtain VA benefits when he died, are ambiguous as to her intention.)  If she desires substitution, and the RO determines she is eligible for such, then she will be required to submit a timely notice of disagreement with the RO's November 2011 rating decision in order to initiate an appeal of the decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's period of active service from January 1957 to November 1957 was not during a period of war.

2.  The Veteran died in December 2011 at a private hospital from natural causes - acute myelogenous leukemia; he was buried that month in a private cemetery. 

3.  The appellant, the Veteran's surviving spouse, paid for the Veteran's funeral expenses and filed an application for burial benefits, to include a plot or interment allowance, in October 2012 for the nonservice-connected death.   

4.  The Veteran was not receiving VA compensation or pension benefits and did not have an original claim for pension or compensation  that was pending at the time of his death; he had a reopened claim for compensation that was pending at the time of his death, without sufficient prima facie evidence on that date to show he was entitled to such benefits.  

5.  The Veteran did not die while admitted to a VA facility for hospital, nursing home, or domiciliary care, or while admitted or traveling to a non-VA facility at VA expense for the purpose of examination, treatment, or care.  


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility to VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3 (2014).

2.  The criteria for entitlement to nonservice-connected burial benefits, to include a plot or interment allowance, are not met.  38 U.S.C.A. §§ 2302, 2303 (West 2014); 38 C.F.R. §§ 3.1600-1610 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims Assistance Act (VCAA) and implementing regulation impose obligations on VA in terms of its duty to notify and assist claimants.  See 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Because the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Death Pension Benefits

Basic entitlement to VA nonservice-connected death pension benefits exists if:  (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  

Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods it encompasses the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101(11).  The Korean conflict is defined as the period beginning June 27, 1950, and ending on January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f). 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and air service" includes active duty.  In turn, "active duty" is defined as full-time duty in the Armed Forces.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1(a).

VA's determination of whether an individual's service meets the threshold statutory requirements usually is dependent upon service department records verifying the period and character of his service.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the death pension claim.

The appellant's claim for nonservice-connected death pension benefits was received in September 2012.  On the claim form, she indicated that the Veteran served in the Army during 1957.  A review of the Veteran's Department of Defense Form 214, Armed Forces of the United States Report of Transfer or Discharge, indicates that he served honorably on active duty from January 1957 to November 1957.  There is no other service department evidence in the file to show that the Veteran had any other military service, and the appellant has not alleged that there were any additional periods of service.  

Based on service department evidence, the Veteran's period of active service from January 1957 to November 1957 does not fall within a period of war.  The period of war for the Korean conflict ended on January 31, 1955 (see 38 C.F.R. § 3.2(e)), and the period of war for the Vietnam Era began August 5, 1964, for veterans who did not have service in Vietnam prior to that date (see 38 C.F.R. § 3.2(f)).  Clearly, the Veteran's period of active service fell between these dates.  

In sum, because the Veteran's dates of service did not include any period of wartime service, the appellant does not meet the threshold criteria for basic eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3.  Because the service department records fail to show that the Veteran had qualifying wartime service, the appellant's claim lacks legal merit or legal entitlement and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Burial Benefits

The Veteran served on active duty from January 1957 to November 1957, and he died in December 2011 from natural causes.  In October 2012, the appellant submitted an application for burial benefits, which indicates that the Veteran was interred in December 2011, within days of his death.  On the application, the appellant indicated that it was out of her personal funds that she paid $7,616.96 to cover the costs of the burial, funeral, transportation, and burial plot (which alone cost $2,500), and that she has not been reimbursed for the expenses.  
 
It is noted at the outset that claims for a burial allowance may be executed only by "[t]he individual whose personal funds were used to pay burial, funeral, and transportation expenses."  38 C.F.R. § 3.1601(a)(1).  Likewise, a claim for a plot allowance may be executed by "[t]he person(s) whose personal funds were used to defray the cost of the plot or interment expenses."  38 C.F.R. § 3.1601(a)(2)(ii).  Thus, based on the above factual history, the appellant is the party with legal standing to submit the claim for a burial benefits to include a plot allowance.  Nevertheless, a grant of her claim is not warranted for the reasons articulated below.     

According to the Veteran's death certificate, the cause of death was acute myelogenous leukemia.  At the time of his death, the Veteran had not established service connection for any disability.  There is no indication, nor is it contended, that the Veteran's death was due to a service-connected disorder.  In fact, on her claim for burial benefits in October 2012, and in a November 2013 telephone call, the appellant specifically denied that the Veteran's death was due to his service.  Accordingly, only the appellant's eligibility for benefits on a nonservice-connected basis may be considered. 

Where a veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of burial may be payable, but only under certain circumstances.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).  Specifically, if the cause of a veteran's death is not service-connected, entitlement is based upon the following conditions:  at the time of death, the veteran was in receipt of pension or compensation (or but for the receipt of military retirement pay would have been in receipt of compensation); or, the veteran had an original claim for either benefit pending at the time his death for which there was evidence available on the date of death to support the award for compensation or pension or, in the case of a reopened claim, there was sufficient prima facie evidence of record on the date of death to show entitlement; or, the deceased was a veteran of any war or was discharged or released from active military, naval, or air service for a disability incurred or aggravated in line of duty, and there is no next of kin and the veteran's estate funds are insufficient to cover expenses.  See 38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

Alternatively, a burial allowance may be paid if a veteran dies from nonservice-connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care.  See 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. § 3.1601(a). 

Although the appellant's claim for nonservice-connected burial benefits was timely filed in October 2012, the Board finds that none of the criteria for payment of nonservice-connected burial benefits under 38 C.F.R. § 3.1600(b) are met.  First, it is not shown that the Veteran was receiving VA compensation or pension.  At the time of his death, he did not have any service-connected disability and there is no record of an award of pension.  Second, the record does not show that at the time of his death, the Veteran had an original claim for compensation or pension pending.  The record does show, however, that at the time of his death he had a reopened claim for disability compensation pending.  In any case, there was not sufficient prima facie evidence of record on the date of death to show entitlement to such benefits, as will be explained.  

At the time of his death in December 2011, the Veteran had a pending claim of whether new and material evidence had been received to reopen a claim of service connection for residuals, right orchiplexy.  Although the RO in a November 2011 rating decision had denied his claim to reopen, the claim was not "finally adjudicated" (see 38 C.F.R. § 3.160(d)) because he died before the one-year period for filing a notice of disagreement with the RO's decision had expired.  The claim thus remained a "pending claim" (see 38 C.F.R. § 3.160(c)).  In considering this pending reopened claim and the evidence of record on the date of the Veteran's death, the Board is not persuaded that the evidence, on its face, substantiates the claim.  

Historically, the Board denied the Veteran's claim of service connection for postoperative residuals of orchiopexy in a July 1961 decision.  The Board noted that the medical evidence showed that the Veteran had an undescended testis upon entry into service, which was corrected by orchiopexy performed during service, and that there was no defect observed on discharge from service.  The Board found no clinical findings of any pathology as a result of the correction of the condition, and that there was no increase in disability during service as a result of the remedial surgery so that aggravation was not conceded.  The Board relied on service treatment records, which show a partially undescended testis on the entrance examination, an uncomplicated orchiopexy performed in May 1957 without complication, and no complaints or physical defects noted for the remainder of service including on the separation examination.  In May 1957, the records indicate that the Veteran reported a history of trauma when he was 7 years old, when a boy kicked him in the right groin and his testicle slid into his right inguinal canal.  Also of record was a December 1960 VA examination, when the Veteran complained of right leg and right groin pain; findings showed that the right testicle was slightly tender and smaller than the left testicle, and was normal on palpation, and that there was a healed right scrotal scar.  The diagnosis was residuals, cryptorchidism, right, mild aching in right groin, right testicle normal, slightly smaller than left.  At a hearing in April 1961, the Veteran testified that his condition did not bother him before service but only after he underwent the operation; he said that during service he complained and was given light duty, and that at present it bothered him at certain times. 

In conjunction with his claim to reopen filed in October 2010, the Veteran stated that he believed his surgery during service resulted in his inability to have children.  He asserted that his pain has worsened as he has aged and that he has "never recovered from that operation."  He submitted statements from his wife and a friend, to the effect that his testicular condition has gotten worse as he has aged, and that he has never felt the same since undergoing testicular surgery during service following trauma when another soldier kicked him in the groin, causing the testicle to become lodged in the abdomen.  Medical records from the Veteran's private physician, Dr. Islam, which show treatment for his fatal leukemia, include a statement in April 2011 where he noted the Veteran's complaints of right testicular pain and stated that, according to the Veteran, he had had a traumatic injury.  On the same page, another individual (possibly a medical professional) commented that according to the Veteran, he had right testicular pain since service, testicular surgery in 1961, and pain that has persisted.  

While the foregoing evidence may possibly be sufficient to reopen the claim of service connection for residuals of right orchipexy, based on lay statements (the credibility of which is presumed) relating symptoms since service, the Board is unconvinced that such records rise to the level of prima facie evidence that the Veteran would have been entitled to compensation prior to his death.  The medical evidence he submitted from his physician corroborates that the Veteran had right testicular symptoms, but there is no current diagnosis of a right testicle disability and no correlation between the current symptoms and the right orchiopexy in service.  In fact, the physician (and the other statement provider) indicated that they were relating the reports of injury and testicular surgery as told them by the Veteran.  The statements from the Veteran's wife and friend do not provide a diagnosis of the Veteran's current condition.  Further, the references to a traumatic injury, presumably in service, is not shown by any service treatment records; rather, a service treatment record relates the Veteran's report of a traumatic injury in childhood.  In short, the evidence is clearly insufficient on its face to establish service connection for disability manifested from right testicular surgery, without further substantive development of the claim, to include obtaining a medical opinion to address the matter of whether the Veteran had a current disability related to service.  Given the inadequacy of the evidence to show entitlement to disability compensation, payment of burial benefits may not be authorized on the basis of a reopened claim pending at the time of the Veteran's death.  

Third, the criteria for payment of burial benefits are not met because the Veteran did not have wartime service (as discussed in the matter of the pension benefits) and was not shown to have been discharged from service for a service-related disability.  Further, the evidence does not indicate that the Veteran had no next of kin, especially as the appellant in this case is his surviving spouse.  Finally, the record does not show the Veteran died while hospitalized by VA in a VA or non-VA facility.  The death certificate shows that the Veteran died at a private hospital in December 2011.  Therefore, burial benefits are not warranted on the foregoing bases. 

As was noted earlier, the appellant's claim for burial benefits included a claim for a plot allowance.  On her application, she indicated that she paid for the $2,500 burial plot out of her personal funds (although the receipts for such were not provided), so the initial requirement for establishing entitlement to a plot allowance is met.  Nevertheless, her claim must still be denied.  The law provides for the payment of plot or interment allowance in certain circumstances.  For a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions:  (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601-3.1610].  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1).

Here, the Veteran is considered to have been a "veteran" for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a)), and his death certificate shows that he was not buried in a national cemetery or other cemetery controlled by the United States.  Nevertheless, the appellant's claim for plot or interment allowance would fail as the Veteran was not eligible for a burial allowance (under 38 C.F.R. § 3.1600(b)), and he did not die while admitted to a VA facility (under 38 C.F.R. § 3.1600(c)), as previously explained.  Nor was the Veteran discharged from the active military, naval, or air service for a disability incurred or aggravated in the line of duty, for a service-connected death (under 38 C.F.R. § 3.1600(a)).  In other words, plot allowance would be precluded by other applicable provisions of 38 C.F.R. § 3.1600.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, and the appellant's claim would necessarily be denied.  

The appellant contends that burial benefits are warranted, asserting essentially that such benefits should be awarded based on the Veteran's honorable service and on the fact that he had a disability from an injury in service.  However, the record does not show any evidence that the Veteran was in receipt of VA pension or compensation at the time of his death or that there was sufficient evidence at the time of his death to substantiate a claim for disability compensation that was pending then (as was discussed above).  

Although the Board is sympathetic to the appellant's claim, entitlement to burial benefits is based upon specific and unambiguous requirements that have not been met in the instant case.  The Board has no authority to grant claims on an equitable basis but is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c) (West 2014).  In sum, the evidence does not indicate that any of the conditions for burial benefits as set forth by 38 C.F.R. § 3.1600 have been met.  Accordingly, there is no legal entitlement to a burial allowance under this provision, and the appeal must be denied. 


      ORDER ON NEXT PAGE



ORDER

The appeal seeking entitlement to VA nonservice-connected disability pension benefits is denied.

The appeal seeking entitlement to VA burial benefits, to include a plot or interment allowance, is denied.



______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


